Title: From Benjamin Franklin to Palteau de Veimerange, 4 March 1782
From: Franklin, Benjamin
To: Palteau de Veimerange, Gabriel-Claude


Sir,
Passy, March 4. 1782
I have followed your kind Advice in acquainting M. le Comte de Vergennes & Mr. le Ms: de Castries with our Difficulties in finding Vessels. Mr. Vergennes was so good as to promise he would speak about it to the Marquis; and the Marquis has very obligingly promis’d to do all he can for us and I hope we shall succeed. I therefore request you would order the Remainder of the Goods, which I understand are still at St. Denis to be forwarded as fast as possible to Brest. The Alliance had not receiv’d my Orders to go there when she sailed on a Cruize; but being now return’d I suppose she will go directly to Brest to take in what She can. With great Esteem, I have the honour to be, Sir, &c
M. de Veimerange.
